Electronically Filed
                                                      Supreme Court
                                                      SCMF-XX-XXXXXXX
                                                      22-DEC-2020
                                                      11:24 AM
                                                      Dkt. 81 ORD


                          SCMF-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            In the Matter of the Judiciary’s Response
                     to the COVID-19 Outbreak


  ORDER EXTENDING JUNE 5, 2020 ORDER TEMPORARILY SUSPENDING IN
         PART HAWAIʻI RULES OF PENAL PROCEDURE RULE 6(a)
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On March 4, 2020, Governor David Ige declared a state

of emergency in Hawaiʻi in response to the public health threat

posed by COVID-19.   In response to the declared state of

emergency, the Chief Justice issued an Order on March 16, 2020,

which, among other things, postponed non-urgent court business

in an effort to ensure the health and safety of court personnel

and users, and minimize the risk of spreading COVID-19 in the

courts.

          Pursuant to the Chief Justice’s May 22, 2020 Order

Regarding Jury Trial and Grand Juries, beginning June 1, 2020,

grand jury proceedings were allowed to commence as directed by

the chief judge of the respective circuit.   At that time, based
on the recommended guidelines of the Centers for Disease Control

and Prevention that social distancing be maintained, and with

limited resources, the First Circuit Court did not have the

capacity in Ka‘ahumanu Hale to place 16 grand jurors as required

under Hawaiʻi Rules of Penal Procedure Rule 6(a), as well as the

individuals required to be present while the grand jury is in

session as set forth under Hawaiʻi Rules of Penal Procedure Rule

6(d), in the same space and allow for social distancing.

          Therefore, to protect the health and safety of

Judiciary personnel, jurors, and court users consistent with the

recommendations of public health authorities, while maintaining

court operations during the COVID-19 pandemic without

unnecessary delay, on June 5, 2020, this court issued its “Order

Temporarily Suspending in Part Hawai‘i Rules of Penal Procedure

Rule 6(a)”, which, as to the First Circuit, temporarily reduced

the number of members of a grand jury from 16 members to 12

members through July 31, 2020.   As the positivity rate of COVID-

19 cases increased, and given the ongoing health concerns and

the continued mandate for social distancing, it was necessary to

extend the June 5, 2020 order.   Currently, the June 5, 2020

order expires on December 31, 2020.

          The First Circuit Court has taken significant steps to

be able to allow grand jury proceedings to resume with 12-member

grand jury panels and in compliance with social distancing

                                 2
measures.     Given the current emergency orders and health

guidelines, and the continued mandate for social distancing,

which is likely to continue through 2021, it is necessary for

the 12-member grand jury panels to remain in effect to allow the

First Circuit Court to continue to hold grand jury proceedings.

            Therefore, pursuant to Article VI, section 7 of the

Hawaiʻi Constitution and Hawaiʻi Revised Statutes §§ 602-5(a)(6)

and 612-27,

            IT IS HEREBY ORDERED that the June 5, 2020 “Order

Temporarily Suspending in Part Hawai‘i Rules of Penal Procedure

Rule 6(a)” is further extended until June 30, 2021.     This order

may be modified or extended as necessary.

            Dated:   Honolulu, Hawaiʻi, December 22, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins




                                   3